Citation Nr: 1039123	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  06-09 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for right 
eye disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1952 to December 
1955. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2005 rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 for right eye disability.  

In December 2008 and July 2009, the Board remanded this issue to 
the RO (via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the most recently 
requested development, the case is back before the Board for 
further appellate action.


FINDINGS OF FACT

1.  In January 2003 and March 2004, the Veteran underwent surgery 
at VA Medical Center (VAMC) Houston for right eye cataracts and 
subretinal neovascular membrane (SRNVM) with subretinal 
hemorrhage.   

2.  The Veteran is not shown to have a right eye disability that 
is the proximate result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault, or 
the result of an event not reasonably foreseeable, as a result of 
VA surgical treatment in January 2003 and March 2004. 


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 for a 
right eye disability following VA treatment have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.361 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in December 2004, 
March 2008 and April 2009.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to the 
merits of the Veteran's appeal.

The Veteran essentially contends that he has an additional 
disability of his right eye as a result of treatment provided by 
the VA.  A Veteran may be awarded compensation for additional 
disability, not the result of his willful misconduct, if the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran under any law 
administered by VA, and the proximate cause of the disability was 
(1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA  in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or (2) an event not reasonably foreseeable.  38 
U.S.C.A. § 1151.   

To determine whether additional disability exists within the 
meaning of 38 U.S.C.A. § 1151, the Veteran's condition 
immediately prior to the beginning of the hospital care, medical 
or surgical treatment, examination, training and rehabilitation 
services, or compensated work therapy (CWT) program upon which 
the claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b).  

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the Veteran's additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination, and that 
the Veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly  
treat the disease or injury proximately caused the continuance or 
natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability 
or death caused by a Veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical or 
surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability or death is the action or event 
that directly caused the disability or death, as distinguished 
from a remote contributing cause.  38 C.F.R. § 3.361(d).  To 
establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional disability 
or death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the Veteran's 
additional disability or  death (see 38 C.F.R. § 3.361(c)) and 
(i) that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider or (ii) that VA 
furnished the hospital care, medical or surgical treatment, or 
examination without the Veteran's or, in appropriate cases, the 
Veteran's  representative's, informed consent.  38 C.F.R. § 
3.361(d)(1).   

In January 2003, the Veteran scheduled surgery at VAMC Houston to 
repair a "visually significant cataract."  On January 10, 2003, 
"the planned surgical procedure and anesthetic techniques were 
discussed" with the Veteran, who indicated that he "understands 
that the risks include, but are not limited to pain, bleeding, 
loss of vision, infection, glaucoma, even death." (Emphasis 
added)  The Veteran "agrees to proceed with the planned 
procedure and appropriate informed consent has been obtained."  

On January 13, 2003, the Veteran underwent surgery to remove the 
cataract in his right eye.  According to the surgical report, the 
Veteran was appropriately anesthetized and there were no apparent 
complications during the procedure.  However, within a week of 
the surgery, the Veteran began reporting "distorted vision."  
According to a clinical note dated February 2003, following the 
removal of the Veteran's cataract, it was determined that he had 
a subretinal neovascular membrane (SRNVM), otherwise known as 
"wet macular degeneration," with subretinal hemorrhage, which 
was threatening the vision in his right eye.  Clinical notes 
dated July 15, 2003, and August 25, 2003, note that the Veteran 
was "to consider surgery" to repair the vision in his right 
eye, and on August 23, 2003, the Veteran was noted to be 
"interested in surgery."  On January 15, 2004, the Veteran's VA 
treatment provider indicated that he was "very interested in 
attempting surgery."  

Surgery was scheduled for March 23, 2004.  According to an 
operative note prior to the procedure, the Veteran "acknowledged 
reduced visual expectations."  The Veteran was properly 
anesthetized and a "difficult" surgery was carried out.  The 
surgical report notes that the surgical team had some difficulty 
extracting the SRNVM from the Veteran's eye and repairing the 
subretinal hemorrhage.  On April 7, 2004, it was noted that the 
Veteran's retina, which had previously been attached, "appears 
detached."  Total blindness in the right eye was subsequently 
noted.  

On June 10, 2004, a "poor visual prognosis" was noted.  On 
August 13, 2004, the Veteran was advised that his "right eye is 
now inoperable."  

The Veteran received a VA examination of his right eye on May 3, 
2005.  After reviewing the claims folder, the examiner, an 
optometrist, noted that the Veteran was "legally blind in the 
right eye" and that his retinal detachment was the result of his 
March 2004 surgery.  The examination report made no comment as to 
whether carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
surgical treatment proximately caused the Veteran's additional 
disability.  

The Veteran received another VA examination in June 2006.  The 
Veteran was examined and the claims folder reviewed.  The 
examiner, a VA ophthalmologist, found that the SRNVM and 
subretinal hemorrhage resulted in the Veteran's retinal 
detachment and subsequent blindness, but stated that "there is 
no indication of any medical negligence as per the records 
review."  The examiner offered no rationale for her conclusory 
statement.  
 
The June 2006 examiner conducted another examination of the 
Veteran's right eye in February 2009.  The degree of disability 
in the Veteran's right eye was unchanged from June 2006.  The 
examiner found that the Veteran's right eye blindness was "not 
as likely as not foreseeable."  His January 2003 cataract 
surgery had allowed visualization of the Veteran's SRNVM, also 
known as wet macular degeneration, which had previously been 
obscured by his significant cataract.  The March 2004 surgery was 
characterized as a "heroic attempt" to repair the SRNVM, 
hemorrhage and scarring, but the Veteran's vision was "not 
recoverable" since treatment of SRNVM is "very limited under 
any circumstances with any treatment modality."  

In July 2009, the Board remanded the matter for a clarification 
of the February 2009 examiner's opinion.  The examiner was asked 
to specifically address the etiology of the Veteran's retinal 
detachment, apart from other causes of visual impairment, and to 
clearly state whether the May 2005 examination report correctly 
concluded that the Veteran's retinal detachment was the result of 
VA surgery.  If the retinal detachment was determined to be 
caused by the VA surgery, the examiner was then asked to 
determine whether the retinal detachment was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
surgical treatment, or whether it was a complication or event 
that was not reasonably foreseeable.  

In October 2009, the June 2006/February 2009 examiner indicated 
that she had nothing further to add; thus, in January 2010, a new 
examiner offered a medical opinion as to the etiology of the 
Veteran's right eye disorder.  The January 2010 examiner 
appropriately commented on the questions posed by the Board; 
thus, the Board is satisfied there was substantial compliance 
with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The VA examiner, a family practitioner, conducted a thorough 
review of the file and extensively discussed the pertinent 
evidence of record, including the clinical notes, surgical 
reports, and prior VA examination reports.  The examiner found 
that it was "less likely than not" that the Veteran's eye 
diagnoses were caused or permanently aggravated in severity as a 
result of his VA eye surgeries.  The Veteran's retinal detachment 
and hemorrhage were the result of his SRNVM, or "wet macular 
degeneration," which "became apparent only after cataract in 
[right] eye was removed to permit visualization of macula."  The 
Veteran had several risk factors for wet macular degeneration, 
including increased age, a history of smoking, and a diagnosis of 
hypertension; thus, the examiner found that "the eye surgeries 
done [at] VA did not cause macular degeneration, retinal 
detachment, or retinal hemorrhage."  Because the Veteran's right 
eye disability was not the result of VA surgery, the examiner 
found that it was less likely than not that the Veteran's retinal 
detachment was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
VA's part in furnishing surgical treatment, or whether it was a 
complication or event that was not reasonably foreseeable.

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent to 
which they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative 
value of a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The threshold question in this matter turns on whether the 
Veteran's retinal detachment and subsequent blindness in his 
right eye was the result of surgeries performed in January 2003 
and March 2004.  The May 2005 examiner found that the "result of 
[the March 2004 surgery] was a total retinal detachment of the 
right eye"; however, the examiner offered no rationale for his 
conclusion, nor did he comment upon whether carelessness or 
negligence resulted in the retinal detachment.  Thus, the opinion 
is of no probative value here.

The June 2006 examination report found that the Veteran's retinal 
detachment and blindness were due to his SRNVM, otherwise known 
as wet macular degeneration, and vitreous hemorrhage, which 
"necessitat[ed] retinal [surgery].   In February 2009, the same 
examiner expanded upon her previous opinion, noting that the 
Veteran's wet macular degeneration was promptly diagnosed upon 
its discovery immediately after his January 2003 surgery, and 
that treatment options were extremely limited.  The March 2004 
surgery represented a "heroic attempt" to preserve the 
Veteran's vision, but was ultimately unsuccessful.  The January 
2010 examination report reiterated the February 2009 findings 
that the Veteran's right eye blindness is the result of wet 
macular degeneration and pointed out that the disorder could not 
be diagnosed until the removal of the Veteran's significant right 
eye cataract.  The Veteran had several risk factors for wet 
macular degeneration, none of which were the result of VA 
surgery.  The Veteran's retinal detachment and subsequent 
blindness were the direct result of his wet macular degeneration, 
and which was also not the result of VA surgery.  Each of these 
examinations was conducted by a competent medical professional, 
and is reasonably based on a review of the evidence of record.  
The Board finds that they are of significant probative value in 
determining the etiology of the Veteran's right eye blindness.

Upon review, the Board finds that a preponderance of the evidence 
is against a finding that the Veteran's right eye blindness is 
the result of VA surgery.  The June 2006, February 2009, and 
January 2010 examiners have all found that his right eye 
blindness is the result of retinal detachment caused by wet 
macular degeneration, a disorder which was present prior to his 
January 2003 surgery and was not caused by his surgery.  The 
clinical notes and examination reports all reflect that the 
Veteran's wet macular degeneration could not be visualized prior 
to surgery because of the overall density of his right eye 
cataract.  Because the Board finds that the Veteran's right eye 
blindness was not caused by his surgery, it is not necessary to 
determine whether the Veteran's retinal detachment was the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
surgical treatment, although the June 2006 and January 2010 
examiners found that there was no evidence of medical negligence.

In February 2010, the Veteran's representative argued that the 
January 2010 examination report was inadequate because it was 
written by a family practitioner, not a specialist in 
ophthalmology.  The Veteran's representative asserts that "VA 
should have ensured that the second examiner held credentials ... 
which are at least equal to the original examiner" and 
"[f]ailure to provide an appropriately credentialed physician 
renders the requested opinion inadequate."  He has provided no 
authority to support his assertions.  The Board notes that the 
January 2010 opinion was rendered by a physician and that 
ordinarily there is no requirement that VA medical opinions be 
rendered by specialists.  As provided by 38 C.F.R. § 3.159(a)(1), 
"competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions."  The January 
2010 examiner is a medical doctor and competent to render an 
opinion in this matter.  Moreover, the July 2009 remand did not 
specifically direct that the examination be performed by a 
specialist in ophthalmology, only that it be referred to an 
"appropriate examiner" if the February 2009 examiner was 
unavailable.  See, e.g., D'Aries v. Peake, 22 Vet.App. 97, 105 
(2008) (holding that when the Board requested a medical opinion 
from an internal medicine specialist but received the opinion of 
a neurologist, this constituted substantial compliance with the 
Board's previous remand).  The Board finds that the January 2010 
examination report is not inadequate because the examiner is not 
a specialist in ophthalmology.  

During his September 2008 hearing, the Veteran testified that he 
was not anesthetized during his surgeries, which resulted in his 
moving around and causing damage to his eye from surgical 
instruments.  However, the surgical reports show that the Veteran 
was properly anesthetized, and there is no reference in the 
clinical notes or lay statements to the Veteran's being conscious 
during any of his eye procedures.  See King v. Brown, 5 Vet. App. 
19, 21 (1993).

In sum, the Board finds that a preponderance of the evidence is 
against a finding that the Veteran's right eye disability is the 
result of carelessness, negligence, lack  of proper skill, error 
in judgment, or similar instance of fault on the part of the VA.  
Absent any evidence to the contrary, there is no doubt to be 
resolved, and entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for right eye disability is not 
established.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


ORDER

Compensation under 38 U.S.C.A. § 1151 for right eye disability is 
denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


